IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

JULIAN BELIZAIRE,                       NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D14-2666

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed September 4, 2014.

Petition for Writ of Prohibition -- Original Jurisdiction.

Julian Belizaire, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of prohibition is denied on the merits.

PADOVANO, THOMAS, and ROBERTS, JJ., CONCUR.